In actions, inter alia, to declare that the disclaimer of liability issued by defendant Reliance Insurance Company was improper and ineffective, plaintiffs appeal from two judgments (one in each action) of the Supreme Court, Nassau County (Derounian, J.), entered September 30,1980 and September 19,1980, respectively, which, after a nonjury trial, dismissed the complaints. Judgments modified, on the law, by deleting the provisions dismissing the complaints and substituting provisions declaring that the disclaimer of liability issued by Reliance Insurance Company was proper and effective as to all parties, and otherwise dismissing the complaints. As so modified, judgments affirmed, with one bill of costs payable to Reliance Insurance Company. Upon determining that the disclaimer was proper and effective, the trial court, in these actions, inter alia, for declaratory judgments, should have made appropriate declarations rather than dismiss the complaints in their entirety (see Lanza v Wagner, 11 NY2d 317, 334, app dsmd 371 US 74). Mangano, J. P., O’Connor, Weinstein and Bracken, JJ., concur.